Exhibit 10.1

US ECOLOGY, INC.

Management Incentive Plan 

 

I.     PURPOSE

The US Ecology, Inc. Amended and Restated Omnibus Incentive Plan authorizes the
Compensation Committee (“Committee”) of the Board of Directors (“Board”) of US
Ecology, Inc. (“Company”) to grant performance-based awards denominated in cash
in such amounts and subject to such terms and conditions as the Committee may
determine. The US Ecology, Inc. Management Incentive Plan (“Plan”) provides a
variable component of compensation for certain Team Members for achievement of
objectives (“Plan Objectives” and each, a “Plan Objective”) set by the Committee
for the Company’s fiscal year (“Plan Year”). The Plan is designed to align the
interests of Team Members with those of stockholders and attract, motivate and
retain key Team Members critical to the long-term success of the Company.

 

II.    ADMINISTRATION

The administrator of the Plan shall be the Committee; hereinafter referred to as
“Administrator”. The Administrator shall have full power, discretion and
authority to, among other things, interpret the Plan, verify all amounts paid
under the Plan, and establish rules and procedures for its administration, as
deemed necessary and appropriate. The Administrator may rely on opinions,
reports or statements of the Company’s officers, public accountants and other
professionals. The calculation of any amounts to be paid under the Plan shall be
performed by the Company’s Vice President and Corporate Controller and submitted
by the Chief Executive Officer (“CEO”) to the Administrator for approval.  Any
interpretation of the Plan or act of the Administrator, or its designee, in
administering the Plan, shall be final and binding. 

 

No member of the Board shall be liable for any action, interpretation or
construction made in good faith with respect to the Plan.  The Company shall
indemnify, to the fullest extent permitted by law, each member of its Board who
may become liable in any civil action or proceeding with respect to decisions
made relating to the Plan.

 

III.   PERFORMANCE PERIOD

The Plan’s performance period shall be the Plan Year, which runs January 1
through December 31.

 

IV.   PLAN OBJECTIVES

Awards under the Plan are based on the attainment of Plan Objectives established
for the Plan Year. Plan Objective achievement will be determined by the
Administrator in its absolute discretion. 

 

V.    ELIGIBILITY

Eligibility to participate in the Plan is limited to designated Team Members
(each a “Participant”) as approved by the CEO and shall be evidenced by direct
correspondence from the CEO (“Participant Notification Letter”). 

 

To be eligible to receive an award under the Plan, a Participant must have been
employed by the Company (i) on a full-time basis during the Plan Year and (ii)
on the date of any payment under the Plan, except as otherwise provided for in
this Plan or when such requirement is waived by the CEO.    



 

 




 

a.    New Hire/Rehire — A Participant whose employment with the Company began
during the Plan Year shall be eligible for an award on a pro-rata basis,
provided the CEO has approved participation and other conditions of the Plan are
satisfied.  An award will be pro-rated based upon the number of calendar days
the Participant was employed in an eligible position during the Plan Year.  In
the case of rehires, there shall be no credit for prior service, unless
otherwise approved in writing by the CEO.

 

b.    Leave of Absence  —Provided other requirements of the Plan are satisfied;
a Participant who is on an approved leave of absence for thirteen (13) weeks or
more will be eligible for a pro-rated award. An award will be pro-rated
by excluding the number of calendar days the Participant was on leave during the
Plan Year. Military leaves of absence are waived from pro-ration.

 

c.     Promotion — If a Participant is promoted to an eligible position or from
one eligible position to another eligible position with a higher award potential
during the Plan Year, the award will be calculated based on the annualized base
pay and target percentage in effect as of December 15.

 

d.    Demotion – If a Participant is demoted from an eligible position or from
one eligible position to another eligible position with a lower award potential
during the Plan Year, the award will be calculated based on the annualized base
pay and target percentage in effect as of December 15. 

 

e.    Transition Between Incentive Bonus Plans – If a Participant moves from one
incentive plan to another, awards are calculated based on the calendar days in
each eligible position and the target incentive amount, plan objective and
weights applicable during the Participant’s tenure in each applicable position. 

 

f.     Removal from Plan — A Participant may be removed from the Plan or an
award adjusted, including elimination of any right to an award under the Plan,
for insubordination, misconduct, malfeasance, or any formal disciplinary action
taken by the Company during the Plan Year or prior to payment.

 

VI.   INCENTIVE AWARD

The Administrator shall establish the Plan Objectives that must be achieved for
a Participant to receive payment of all or a portion of his/her target incentive
amount, which amount is the product of the Participant’s annual salary and an
established percentage (“Target Incentive”), established by the CEO. 

 

Payments under the Plan, if any, shall be made to a Participant upon
certification by the CEO that such payments are authorized, and all applicable
criteria have been satisfied.  Payments shall be made as soon as practicable
after approval and availability of the Company’s final audited Plan Year
financial statements.

 

VII. PLAN OBJECTIVES

Plan Objectives fall into one of four categories:  a) Financial  (60% of Target
Incentive),  b) Individual Performance  (20% of Target Incentive), c) Health and
Safety (10% of Target Incentive), and d) Compliance (10% of Target Incentive).
 Plan Objectives are independent and mutually exclusive from each other, so that
the applicable percentage of the Target Incentive may be earned if one Plan
Objective is met, even if the threshold performance is not met for another Plan
Objective. 

 





2

 




a.    Financial – The Financial Plan Objective is based on the Plan Year’s
actual consolidated operating income before Plan expenses. The target amount is
set and approved by the Administrator (“Consolidated Operating Income
Target”).  Achievement will be determined by comparing the Plan Year’s actual
financial results (based on audited financial information) to the Consolidated
Operating Income Target.  Achievement of the Consolidated Operating Income
Target will be weighted at 60% of a Participant’s Target Incentive.    

 

The Administrator, in its sole discretion, may include or exclude certain
non-recurring or special transactions from calculated operating income for
purposes of determining the amount of an award under the Plan.

 

The portion of a Participant’s Target Incentive he or she may receive based on
operating income results (“Finance Target Incentive”) is scalable. Upon
achieving 85% of the Consolidated Operating Income Target the earned Finance
Target Incentive shall be 50%.  For every percentage point achievement over 85%
of the Consolidated Operating Income Target, up to and including 100%, a
Participant shall earn an additional 3.33% of the Finance Target
Incentive.  Upon 100% achievement of the Consolidated Operating Income Target,
100% of the Finance Target Incentive shall be available to a Participant. 

 

If the Consolidated Operating Income Target is exceeded, a Participant shall be
eligible for an additional amount, calculated by multiplying the Participant’s
Target Incentive by 6.67% for every 1% increase over the Consolidated Operating
Income Target (“Additional Finance Incentive”). The Additional Finance Incentive
is capped at one times the Participant’s Target Incentive, and will be reached
at 115% of the Consolidated Operating Income Target.   

 

By way of example only, a Participant with an annual base salary of $100,000 who
has a Target Incentive of 20% would receive the following amounts based on
various levels of achievement.

 

EXAMPLE

 

 

 

 

 

 

 

 

 

CONSOLIDATED OPERATING INCOME TARGET

(WEIGHTED 60% OF TARGET INCENTIVE)

Achievement

% of
Award

Cumulative

Payout

Achievement

% of
Award

Cumulative

Payout

 

92%

3.33%

73.33%

$
8,800

84%

0%

0%

$0

93%

3.33%

76.67%

$
9,200

85%

0.00%

50.00%

$6,000

94%

3.33%

80.00%

$
9,600

86%

3.33%

53.33%

$6,400

95%

3.33%

83.33%

$
10,000

87%

3.33%

56.67%

$6,800

96%

3.33%

86.67%

$
10,400

88%

3.33%

60.00%

$7,200

97%

3.33%

90.00%

$
10,800

89%

3.33%

63.33%

$7,600

98%

3.33%

93.33%

$
11,200

90%

3.33%

66.67%

$8,000

99%

3.33%

96.67%

$
11,600

91%

3.33%

70.00%

$8,400

100%

3.33%

100.00%

$
12,000

 





3

 




Assuming 95% achievement of the Consolidated Operating Income Target, the
Participant in this example would be entitled to $10,000, calculated as follows:

 

 

OPERATING INCOME

TARGET

Annual Salary

$100,000

Target Incentive

X 20%

Target Incentive Award

$20,000

Financial Objective Weight

X 60%

Weighted Target Incentive Award

$12,000

Cumulative Award Percent Earned

X 83.33%

Earned Award

$10,000

 

Assuming instead a 105% achievement of the Consolidated Operating Income Target,
the Participant would be entitled to an Additional Finance Incentive of $6,670
and a total earned amount of $18,670, calculated as follows:

 

 

OPERATING INCOME

TARGET

Annual Salary

$100,000

Target Incentive

X 20%

Target Incentive Award

$20,000

Financial Objective Weight

X 60%

Weighted Target Incentive Award

$12,000

Cumulative Award Percent Earned

X 100.00%

Earned Award

$12,000

 

 

 

ADDITIONAL FINANCE
INCENTIVE

Target Incentive

$20,000 

Cumulative Excess Percentage (6.67%  X 5) 

X  33.35%

Additional Finance Incentive Award

$6,670 

 

 

Finance Target Incentive

$12,000

Additional Finance Incentive

$6,670 

Earned Award

$18,670 

 



4

 




Assuming instead a 145% achievement of the Operating Income Target, the
Participant would be entitled to an Additional Finance Incentive of $20,000 and
a total earned amount of $32,000, calculated as follows:

 

 

 

 

 

ADDITIONAL
FINANCE INCENTIVE

Target Incentive

$20,000 

Cumulative Excess Percentage (6.67% X 45)

X  300.15%

Additional Finance Incentive Award

$60,030 

Additional Finance Incentive Award Cap (0.20 x $100,000)

($20,000)

Excess Additional Finance Incentive Award Disallowed

$40,030 

 

 

Finance Target Incentive

$12,000

Additional Finance Incentive

$20,000

Earned Award

$32,000

 

b.    Individual Performance - Up to an additional 20% of a Participant’s Target
Incentive shall be awarded, at the sole discretion of the Administrator
(“Individual Performance Incentive”) based on the following Plan Objectives.

 

i.      Achieving established objectives that align with the Company’s Strategic
Outcomes (10% Weight)

 

ii.     Leadership Excellence and Engagement (5% Weight)

 

iii.     Humble, Hungry, & Smart (HHS) Role Model and Leader (5% Weight).    

 

This metric is independent so that a percentage of the Individual Performance
Incentive may be earned independent and mutually exclusive of achievement of any
other Plan Objective.

 

c.     Health and Safety - The metrics for this Plan Objective are identified
below and are weighted cumulatively at 10% of a Participant’s Target
Incentive.  Each metric is independent and mutually exclusive from the other
metrics so that a percentage of the Target Incentive related to Health and
Safety may be earned independent of achievement of any other Health and Safety
metric or other Plan Objective.

 

i.      Total Recordable Incident Rate (“TRIR”)  (2% Weight) – The Target
Incentive related to TRIR shall be earned if the Company-wide metric, as set and
approved by the Administrator, is achieved as det ermined by the Administrator.
   

 

ii.    Days Away Restricted Time (“DART”) (3% Weight) – The Target Incentive
related to DART shall be earned if the Company-wide metric, as set and approved
by the Administrator, is achieved as determined by the Administrator.

 



5

 




iii.    Lost Time Incident (“LTI”) (5% Weight) - The Target Incentive related to
LTI shall be earned if the Company-wide metric, as set and approved by the
Administrator, is achieved as determined by the Administrator. 

 

d.    Compliance – The metric for this Plan Objective is the Company’s avoidance
of Notices of Violation or Enforcement with monetary penalties during the Plan
Year and is weighted at 10% of a Participant’s Target Incentive.  The Target
Incentive related to Compliance (“Compliance Target Incentive”) shall be earned
based on a determination by the Administrator, taking into consideration, among
other things, the dollar amount of a monetary penalty paid (or accrued under
generally accepted accounting principles – “GAAP”) in the Plan Year, severity of
the Notices of Violation or Enforcement, regulatory basis for penalty and
respective fact patterns.  This metric is independent so that a percentage of
the Compliance Target Incentive may be earned independent and mutually exclusive
of achievement of any other Plan Objective.

 

The CEO will include in each Participant Letter the applicable Target Incentive,
Plan Objectives, metrics, weights and such other information as may be
determined.

 

VIII.       MISCELLANEOUS

 

a.    Interests Not Transferable – Any interest of a Participant under the Plan
may not be voluntarily sold, transferred, alienated, assigned or encumbered,
other than by will or pursuant to the laws of descent and
distribution.  Notwithstanding the foregoing, if a Participant dies during the
Plan Year, or after the Plan Year and prior to payment of an award, then a
pro-rata portion of the award to which the Participant would have been eligible
absent death shall be paid to the deceased’s Participant’s estate.  Payment
shall be based on the number of calendar days the Participant was employed in an
eligible position during the Plan Year and shall be made at the time other
Participants are paid. The requirement that the Participant be a  Team Member on
that date of payment shall be waived.

 

b.    Withholding Taxes and liabilities – The Company shall withhold taxes and
Participant liabilities payable under the Plan as required by law, including,
but not limited to, country, federal, state, provincial, city and/or local
taxes, pensions, FICA and Medicare. Additionally, the Company will withhold from
any amounts payable under the Plan the applicable contribution for the
Participant’s retirement plans. 

 

c.     No Right of Employment – Nothing in this Plan will be construed as
creating any contract of employment or conferring upon any Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of Company to change such person’s compensation or other benefits or
to terminate the employment or other service of such person with or without
cause. 

 

d.    No Representations – The Company does not represent or guarantee that any
federal or state income, payroll, personal property or other tax consequence
will result from participation in the Plan.

 

e.    Section Headings – The section headings contained herein are for
convenience only and, in the event of any conflict, the text of the Plan, rather
than the section headings, will control.

 



6

 




f.     Severability – In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.

 

g.    Invalidity – If any term or provision contained herein is to any extent
invalid or unenforceable, such term or provision shall be reformed so that it is
valid, and such invalidity or unenforceability shall not affect any other
provision or part hereof.

 

h.    Amendment, Modification or Termination  – The Administrator reserves the
right to unilaterally amend, modify or terminate the Plan at any time as it
deems necessary or advisable.

 

i.     Applicable Law – Except to the extent superseded by the laws of the
United States, the laws of the State of Idaho, without regard to its conflicts
of laws principles, shall govern in all matters relating to the Plan. 

 

j.     Effect on Other Plans – Payments or benefits provided to a Participant
under any stock, deferred compensation, savings, retirements or other Team
Member benefit plan are governed solely by the terms of each of such plans.

 

k.    Translation – In the event this Plan is translated into a language other
than English, to the extent permitted by applicable law in the relevant
jurisdiction, the English language version of the Plan shall prevail in case of
any discrepancy.

 

l.     Effective Date – The Plan is effective as of January 1, 2020 and remains
valid until the Company amends, modifies or terminates the Plan.  

7

 

